Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.255 Filed 02/26/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 14-cr-20509-TGB-MJH-1

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 Kenneth R. Coats                                        18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ
✔ GRANTED


տ
✔ The defendant’s previously imposed sentence of imprisonment of _____________________
                                                                       115 months

                       time served
is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ
       ✔ Time served.


       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.256 Filed 02/26/21 Page 2 of 9




                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ
            ✔       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.257 Filed 02/26/21 Page 3 of 9




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ
       ✔ The defendant’s previously imposed conditions of supervised release are unchanged.


       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ DENIED after complete review of the motion on the merits.

տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.258 Filed 02/26/21 Page 4 of 9




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    February 25, 2021




                                                4
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.259 Filed 02/26/21 Page 5 of 9




     In determining whether Mr. Coats is eligible for compassionate
release under 18 U.S.C. § 3582(c), the Court must determine (1) whether

he has exhausted his administrative remedies, (2) whether there are
“extraordinary and compelling reasons” that warrant his release, and (3)
whether his release would be consistent with the factors set forth in §

3553(a). See, e.g., United States v. Agomuoh, 461 F. Supp. 3d 626, 629-30
(E.D. Mich. 2020); United States v. Mitchell, 472 F. Supp. 3d 403, 406
(E.D. Mich. 2020); United States v. Elias, 984 F.3d 516, 519-20 (6th Cir.

2021) (clarifying that the factors in U.S.S.G. § 1B1.13 are no longer a
required component of the compassionate release motion analysis for
motions directly filed by defendants).

     The Government concedes that Mr. Coats has exhausted his
administrative remedies. ECF No. 35, PageID.240-41. See also ECF No.
32-1, PageID.214-17. It also concedes that Mr. Coats’s medical conditions

of obesity and paraplegia qualify as “extraordinary and compelling
reasons” necessary to consider release. ECF No. 35, PageID.241.
Therefore, the Court need only consider whether “extraordinary and

compelling” reasons justify release and whether release would be
consistent with the § 3553(a) factors.
     Mr. Coats suffers from underlying medical conditions that

exacerbate COVID-19. First, Mr. Coats has a BMI of 33.10, which exceeds
the threshold for obesity. ECF No. 32, PageID.197. The Centers for
Disease Control and Prevention (“CDC”) has recognized obesity as a risk
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.260 Filed 02/26/21 Page 6 of 9




factor that places a person at increased risk of severe illness from
COVID-19. ECF No. 32, PageID.197; see also People with Certain Medical

Conditions,    CENTERS    FOR   DISEASE    CONTROL      AND   PREVENTION,
https://perma.cc/7EQP-9C4X (last updated Feb. 3, 2021). Additionally,
Mr. Coats’s condition as a paraplegic puts him at increased risk for

contracting COVID-19. See ECF No. 32-4, PageID.220. Due to his
condition, Mr. Coats is “dependent on other people to assist him with his
daily activities,” therefore making it impossible for him to practice social

distancing. ECF No. 32, PageID.197. This includes relying on other
incarcerated individuals to “clean his cell and transport him to the
medical unit to receive his medications.” ECF No. 32, PageID.198. Given

these circumstances, the Court gives significant weight to Mr. Coats’s
medical conditions as a reason for granting release.
       Mr. Coats’s risk is further exacerbated by the number of deaths at

the facility which he is currently confined in. Mr. Coats is currently
incarcerated at FCI Butner Medium I, which is part of the FCC Butner—
a complex that contains multiple prisons. At the time Petitioner filed his

brief, there were 3 inmates and 1 staff member who had tested positive
for coronavirus at FCI Butner 1. ECF No. 32, PageID.199. Currently, 0
inmates and 6 staff members have tested positive. See FEDERAL BUREAU

OF   PRISONS, COVID-19 Cases, https://www.bop.gov/coronavirus/. While
these numbers are relatively low, there have also been 9 deaths of
inmates at FCI Butner I. Id. Additionally, the overall FCC Butner
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.261 Filed 02/26/21 Page 7 of 9




complex has 22 active cases among inmates, 20 active cases among staff,
30 inmate deaths, and 1 staff death. See OFFICE         OF THE   INSPECTOR

GENERAL,         Facility-Level       BOP         COVID-19          Trends,
https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685
190e8/page/page_0/?views=view_19.

     Accordingly, the Court finds that there are extraordinary and
compelling reasons for Mr. Coats’s release.
     The next consideration is whether Mr. Coats’s release would be

consistent with the factors outlined in § 3553(a). The Government’s sole
opposition to Mr. Coats’s release is based on the factors outlined in
3553(a), which they assert “weigh strongly against compassionate

release.” ECF No. 35, PageID.242. First, the Government notes that the
nature of the offense was “very serious” as it involved the recovery of two
stun guns, a stolen .38 caliber revolver, and a .25 caliber semi-automatic

handgun. ECF No. 35, PageID.243. Next, the Government points to Mr.
Coats’s previous criminal history as evidence weighing against his
release including charges and convictions for carrying a concealed

weapon, delivery/manufacture of a controlled substance, possession of
cocaine, obstructing police, delivery of a controlled substance, and assault
with a dangerous weapon. ECF No. 35, PageID.244-45. In sum, the

Government opposes release based on “the danger posed by Coat’s offense
and his history” and the fact that his previous “record casts significant
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.262 Filed 02/26/21 Page 8 of 9




doubt on whether he would abide by the release conditions.” ECF No. 35,
PageID.245.

     There is no question that Mr. Coats was convicted of a serious
crime. After executing a search warrant at his residence, officers
recovered two stun guns, a digital scale, and cash inside, as well as two

firearms from a vehicle in the driveway. Additionally, at the time of the
offense Mr. Coats was on probation. ECF No. 35, PageID.232. However,
the firearms in question were located outside in a car—not on

Defendant’s person—and the offense conduct did not involve using or
brandishing the firearms.
     Mr. Coats also has a long history of convictions. Most significantly,

the Court notes Mr. Coats was convicted of assault with a dangerous
weapon conviction in 2013. The record also shows that Mr. Coats has
become re-involved in criminal activity while on probation, which

heightens the Court’s concern that he will comply with conditions of
release.
     However, the Court also notes that Mr. Coats has committed

himself to rehabilitation during his period of incarceration. He has taken
advantage of available training and treatment programs while
incarcerated. These include a jobs program, a young men’s awareness

and behavior modification program, and a 500-hour drug program. ECF
No. 32, PageID.203. His success in rehabilitation is also reflected by his
minimal disciplinary history in prison as Mr. Coats has only had one
Case 4:14-cr-20509-TGB-MJH ECF No. 36, PageID.263 Filed 02/26/21 Page 9 of 9




misconduct infraction from over 2 years ago, misusing authorized
medication, that he claims was related to the chronic pain he experiences

as a result of his paralysis. ECF No. 32-6, PageID.223. Mr. Coats has
been incarcerated since August 2014, has served approximately 78
months of his 115 month sentence (approximately 67 percent of the term)

and according to the BOP he is set for release on March 30, 2022. See
Find       an     Inmate,      FEDERAL         BUREAU       OF      PRISONS,
https://www.bop.gov/inmateloc/     (last   visited   February     10,    2021).

Considering that Mr. Coats has already served a substantial term of
incarceration and that he is scheduled to be released in just over a year,
the Court finds that granting Mr. Coats’s motion for release would not be

inconsistent with advancing the goals of deterrence and protection of the
public from further crimes as outlined in §3553(a).
       While the Court acknowledges the seriousness of Mr. Coats’s crime

and the nature of his previous record, on balance the Court finds after
considering the relevant § 3553(a) factors, a reduction in his sentence
would be warranted under the circumstances of this case—most

saliently, that a significant portion of his sentence has already been
served    and   his   commitment    to     rehabilitation   has   been    well
demonstrated.

       Having considered all of the above factors, the Court finds that
release is appropriate. Mr. Coats is also ordered to self-quarantine at
home for 14 days immediately upon his release.
